Citation Nr: 1010920	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  00-09 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal 
disability, other than the elbows, wrists, arms, hands and 
cervical spine, to include as due to chemical exposure.

2.  Entitlement to service connection for vision problems, to 
include as due to chemical exposure.

3.  Entitlement to service connection for ear, nose and 
throat disabilities, to include as due to chemical exposure.

4.  Entitlement to service connection for a genitourinary 
disability, to include as due to chemical exposure.

5.  Entitlement to service connection for ganglia of both 
wrists.

6.  Entitlement to service connection for a bilateral elbow 
disability.

7.  Entitlement to service connection for a bilateral arm 
disability.

8.  Entitlement to service connection for a cervical spine 
disability.

9.  Entitlement to service connection for bilateral wrist and 
hand arthritis.

10.  Entitlement to service connection for gum and tongue 
problems. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
April 2000, the RO denied the Veteran's claim for service 
connection for sore muscles, ear, nose and throat problems, 
vision problems and a genitourinary disability, all to 
include as due to chemical exposure.  

An October 2007 rating decision denied service connection for 
ganglia of both wrists, disabilities of both elbows, both 
arms, the cervical spine, arthritis of the hands and wrists 
and a disability of the gums and tongue.  

When this case was previously before the Board in October 
2008, it was remanded for additional development of the 
record and to ensure due process.  As the requested actions 
have been accomplished, the case is again before the Board 
for appellate consideration.

In its October 2008 determination, the Board denied the 
Veteran's claims for an increased rating for dermatitis; an 
earlier effective date for an award of service connection for 
a right shoulder disability prior to May 13, 2002; and an 
earlier effective date for an award of a clothing allowance 
prior to August 1, 2002.  In addition, the Board assigned a 
30 percent evaluation for a right shoulder disability.  
Following the Board's decision, the RO granted service 
connection for a left shoulder disability.  Accordingly, the 
only issues currently before the Board are those listed on 
the cover page.

The issues of service connection for a musculoskeletal 
disability, ear, nose and throat disabilities, vision 
problems and a genitourinary disability, all to include as 
due to chemical exposure, as well as the issues of service 
connection for a bilateral elbow disability, a bilateral arm 
disability, bilateral wrist and hand arthritis, and gum and 
tongue problems are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran had a ganglion cyst on the right wrist in 
service that resolved.

2.  The service treatment records are negative for complaints 
or findings of a ganglion cyst of the left wrist.

3.  There is no competent medical evidence that a ganglion 
cyst of either wrist is present.

4.  Service connection is in effect for, among other 
disabilities, a right shoulder disability, evaluated as 20 
percent disabling.

5.  The competent medical evidence of record establishes that 
the Veteran's cervical spine disability is related to his 
right shoulder disability.


CONCLUSIONS OF LAW

1.  Ganglia of both wrists were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A cervical spine disability is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In letters dated March 2007 and November 2008, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  These letters, and a March 2006 
letter, advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in September 2009.

The record also reflects that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file include the 
service treatment records, VA and private medical records, 
the reports of VA examinations, Social Security 
Administration records, various articles and the Veteran's 
testimony at hearings.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument and 
testimony.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).



	I.  Ganglia of the wrists

The evidence supporting the Veteran's claim includes his 
statements and some of the medical records.  The service 
treatment records disclose that it was reported in January 
1962 that a ganglion, which had spontaneously resolved prior 
to surgery being scheduled, had recurred.  The Veteran was 
seen in the surgical clinic later that day and it was 
indicated he had a small ganglion cyst on the right wrist.  
Two months later, it was noted it had disappeared.  It was 
stated it comes and goes.  

The Veteran was seen by F. Chen, M.D. in April 2002.  It was 
noted he was concerned about a ganglion cyst on each wrist.  
	

Following a VA examination of the joints in October 2004, the 
diagnoses included excision of bilateral ganglion cyst.  

VA outpatient treatment records disclose the Veteran was seen 
in September 2009.  A ganglion of the right middle finger was 
listed under the Veteran's active problems. 

The evidence against the Veteran's claim includes the service 
treatment records and the post-service evidence of record.  
There was no indication of a ganglion cyst of either wrist on 
the separation examination in June 1962.  Similarly, the 
initial VA examination following service, conducted in 
October 1962, made no reference to a ganglion cyst.  Although 
the October 2004 examiner diagnosed excision of bilateral 
ganglion cyst, earlier in the examination he reported there 
was no surgery done and he provided no objective findings to 
support that diagnosis.  Further, there was no claims file 
review associated with that examination.  As such, this 
report is entitled to little probative value.

A VA examination of the joints was conducted in May 2007.  
The Veteran reported bilateral wrist pain for 40 years.  He 
denied any injury and said the pain was of gradual onset.  
The Veteran asserted he developed a ganglion on each wrist in 
service.  He said they come and go.  The examiner reviewed 
the claims folder, including the service treatment records.  
He stated he did not see any evidence of left-sided ganglion 
in service or evidence of them at discharge.  

In March 2008, B. Singh, M.D., asserted the Veteran had small 
ganglia around the fingers on both hands and other parts of 
his body. 

The Veteran was again afforded an examination by the VA in 
November 2008.  It was noted he had a history of bilateral 
wrist ganglion cysts in service.  It was also indicated no 
surgery was performed.  The examiner commented that the cysts 
had resolved years ago.  

The Veteran is competent to report the onset of symptoms in 
service and their continuity since.  Buchanan v. Nicholson, 
451 F.3d 1331, 1335-6 (Fed. Cir. 2006).  His reports, 
however, must be weighed against the other evidence of 
record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan, at 1336-7.  Indeed, as noted in Clyburn 
v. West, 12 Vet. App. 296, 301-302 (1999), medical evidence 
is still required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent.  See also Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007).  The diagnosis and etiology of 
a ganglion cyst is a matter which requires medical testing 
and medical expertise to determine.

In this case, there is no clinical evidence of record for 
many years following service of a ganglion cyst of the 
wrists.  In fact, although the Veteran has referred to recent 
VA medical records showing he has a ganglion cyst, it was 
indicated in September 2009 that it was on the finger, not 
the wrist.  The VA examiner pointed out that the ganglion 
cyst had resolved.  Thus, there is no objective evidence that 
a ganglion cyst of either wrist has been present at any point 
during the course of the claim.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  

The Board concludes, accordingly, that the medical evidence 
of record is of greater probative value than the Veteran's 
allegations regarding the existence of ganglia of each wrist.  
The Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for a 
ganglion cyst of each wrist.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

        II.  Cervical spine 

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform to the decision of the 
Court in Allen.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  For secondary service connection, there must also be 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been granted service connection for 
adjustment disorder with depressed mood, evaluated as 70 
percent disabling; dermatitis, evaluated as 60 percent 
disabling; residuals of a right shoulder injury, evaluated as 
30 percent disabling; and for a left shoulder disability, 
evaluated as 20 percent disabling.  The combined schedular 
evaluation is 90 percent and the Veteran has been determined 
to be unemployable due to his service-connected disabilities 
from September 1997.

The evidence supporting the Veteran's claim includes his 
statements and the medical findings of record.  The service 
treatment records show that the Veteran complained of pain in 
the right shoulder in August 1962.  An examination revealed 
the trapezius was tender to palpation.  

X-rays of the cervical spine at a private facility in March 
2002 revealed spondylosis at C6-C7, and spur formations at 
multiple levels.  The Veteran was seen by a private 
physician, M. B. Sobel, M.D., in June 2005.  His complaints 
included neck pain.  He related his neck had been bothering 
him since service.  The physician noted that magnetic 
resonance imaging of the cervical spine in February 2004 
disclosed disc herniation at C4-C5.  The impression was neck 
pain.  The examiner stated she felt the Veteran had mostly 
muscle pain in the neck, paraspinal and trapezius muscles.  

In a statement dated March 2008, B. Singh, M.D., noted that 
she had reviewed the Veteran's military records, as well as 
other records.  She acknowledged the in-service finding that 
the trapezius was tender to palpation, and the findings of 
Dr. Sobel.  She pointed out that the main role of the 
trapezius was moving the head backwards and sideways, as well 
as retracting the shoulder blade.  The main cervical problem 
the Veteran was experiencing was moving the head sideways and 
backwards.  She opined that the Veteran's cervical spine 
arthritis was probably related to his service-connected right 
shoulder injury.

The Veteran was afforded a VA examination of the muscles in 
November 2008.  Based on his history, a physical examination 
and imaging studies, the examiner concluded that the current 
pain in the Veteran's neck was as likely as not a result of 
his service-connected right shoulder injury.  He noted the 
Veteran complained of pain in the trapezius and right 
shoulder in service.  He added that this could be caused by 
cervical degenerative disc disease and cervical 
radiculopathy.  He conceded that aging might play a 
significant role in causing the degenerative changes in the 
cervical spine.  In light of the medical opinions of record, 
the Board finds, with resolution of doubt in the Veteran's 
favor, that service connection is warranted for a cervical 
spine disability.  


ORDER

Service connection for ganglia of both wrists is denied.

Service connection for a cervical spine disability is 
granted.


REMAND

The Veteran claims service connection is warranted for a 
musculoskeletal disability, vision problems, ear, nose and 
throat disabilities, and a genitourinary disorder, all to 
include as secondary to in-service chemical exposure.  In a 
statement received in November 2009, the Veteran stated his 
various musculoskeletal problems, including a bilateral elbow 
disability, a bilateral arm disability, and arthritis of the 
wrists and hands are also due to chemical exposure.  The 
Veteran argues he was exposed to pesticides, solvents, insect 
repellant, gas, tile cleaners and floor strippers during 
service, and that the exposure to such materials resulted in 
his claimed musculoskeletal disabilities.  The Board notes 
the Veteran's military occupational specialty was an 
accountant, and he had no foreign service.  

The Veteran has described this history to a number of private 
physicians.  Several physicians have suggested that the 
Veteran's chemical exposure had caused dermatitis (for which 
service connection has been granted).  Service treatment 
records do not indicate chemical exposure as the etiology for 
his in-service skin condition, however.  The Veteran also 
contends that the medication used to treat the skin condition 
was associated with neurotoxicity that can cause neurogenic 
bladder, chronic pharyngitis, chronic sinusitis, dry eye 
syndrome and double vision.  


The Board notes that throughout the appeal, the Veteran has 
provided a history to his private physicians that the 
symptoms of his disabilities have existed since basic 
training or during service.  The Board notes however, that 
other than his already service-connected skin condition, he 
had no complaints in service concerning his claimed 
disabilities, had no complaints of such during his general 
medical examination in October 1962, and there were no 
findings of any of his claimed conditions on examination at 
that time.  

The Veteran was seen in the Johns Hopkins University Center 
for Occupational and Environmental Health in October 1986.  
He stated he began feeling ill in March 1986.  His symptoms 
included nasal congestion, sore throat, throat tightness, 
difficulty swallowing, a popping sensation in his ears and 
change in visual acuity.  He related his private physician 
treated him with antibiotics without resolution of symptoms.  
In retrospect, the Veteran indicated his symptoms began after 
he first visited a manufacturing facility in February 1986.  
He claimed his symptoms were worse after each visit.  It was 
noted the facility was in poor repair with a serious 
infestation of bats, rats, pigeons and insects.  It was also 
reported various pesticides, including Dursban and Diazanon 
had been used in the building.  The Veteran added that his 
job required him to recover records stored at that plant, and 
he said many of the record boxes smelled of chemicals.  He 
denied any knowledge of toxic exposures.  Urine pesticide 
levels for Dursban and Diazanon showed none detected.  The 
impressions were chronic pharyngitis, sinusitis and 
conjunctivitis, possibly due to chemical exposure; and non-
specific complaints of visual changes.  The examiner 
commented that exposure to some environmental agent from the 
manufacturing plant was considered the most likely cause for 
his symptoms.  He added that without further information and 
evaluation of the exposures at the plant, it was impossible 
to establish a causal relationship between any specific 
agents at the plant and the Veteran's pharyngitis, sinusitis 
and conjunctivitis.  In a November 1986 letter, the physician 
wrote the Veteran and advised him that all tests obtained 
were normal.  These included tests for Dursban and Diazinon. 

In the October 2008 remand, the Board directed that the 
Veteran be scheduled for VA examinations.  The examiners were 
to be instructed to provide an opinion concerning whether it 
was at least as likely as not that the Veteran's claimed 
disabilities were related to service, to include exposure to 
chemicals in service.  While the orthopedic, ear, nose and 
throat and eye examinations were conducted, the examiners 
failed to address specifically whether chemical exposure had 
resulted in any musculoskeletal, ear, nose or throat or eye 
disability.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Private medical records reveal the Veteran was seen by F. 
Chen, M.D. on several occasions in April 2002.  His 
complaints included bilateral hand pain and some elbow pain.  
X-rays showed evidence of arthritis in the thumb basal joints 
and index metacarpophalangeal joints, the distal 
interphalangeal and proximal interphalangeal joints of all 
fingers of both hands.  There was also X-ray evidence of 
arthritis in the elbow.  The impression was bilateral hand 
arthritis, and right elbow arthritis.  The examiner noted the 
Veteran had questions regarding the etiology of arthritis, 
and was concerned it might be related to service.  Dr. Chen 
noted the Veteran reported he had experienced the symptoms 
for 42 years and had such complaints when he was 25 years 
old.  While he acknowledged that it was not typical for 
someone to have arthritis at that age, there was a 
possibility that the complaints were related to service.  

The Veteran was examined by M. J. Maclachlan, M.D. in October 
1978.  It was noted he had had a gingivectomy in 1977 and 
that since then, he had an excess of what he called mucus in 
his mouth.  It seemed to be rather thick, white strands of 
stuff on both sides, particularly at night.  It would coat 
his tongue and gum area.  He reported a change in his vision.  
He said he had congestion once every three or four days.  He 
described occasional urinary frequency.  The examiner 
commented the Veteran was concerned about a good deal of 
mucus in his mouth, and it was suggested he had some 
postnasal discharge which another physician felt was due to 
vasomotor rhinitis.  She noted that while a laboratory test 
disclosed his blood urea nitrogen level was slightly 
elevated, she did not think it was significant in the absence 
of any finding in the urine.  

With respect to the claim for service connection for a 
genitourinary disability, the Board notes several private 
physicians have opined that the Veteran's neurogenic bladder 
is due to chemical exposure in service.  At least one opinion 
was reportedly predicated on a review of the Veteran's 
medical records.

The Veteran was afforded a VA genitourinary examination in 
December 2008.  The examiner concluded it seemed unlikely the 
Veteran's lower urinary tract symptoms were due to chemical 
exposure.  He also said he did not have the knowledge to 
corroborate the statement regarding neurogenic bladder being 
due to chemical exposure.  He added that it seemed unlikely 
that chemical exposure would single out the bladder for 
neurotoxicitiy, as there were no other symptoms or signs of 
nerve damage.  In view of the examiner's comments, the Board 
is of the opinion that additional development is required.

Regarding the claim for service connection for gum and tongue 
problems, the Board notes that in his November 2009 
statement, the Veteran said he had five cavities filled with 
mercury amalgam during service.  He argues that mercury 
exposure has been linked to periodontal disease.  He notes 
that in February 1977 he had periodontal surgery by E. N. 
Galkin, D.M.D.  He claims he continues to be treated by Dr. 
Galkin.  There is no indication in the record that the VA has 
specifically requested that the Veteran provide the necessary 
information for this medical provider.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the necessary 
authorizations for release of information 
concerning his treatment from Dr. Galkin.  
Thereafter, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current 
musculoskeletal disability.  The claims 
folder must be made available and be 
reviewed by the examiner in conjunction 
with the examination All necessary tests 
should be performed.  The examiner is 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that any current 
musculoskeletal disorder, to include a 
bilateral elbow disability, a bilateral 
arm disability, and arthritis of the 
wrists and hands, is related to service, 
including chemical exposure therein (as 
opposed to pre or post-service chemical 
exposure).  The rationale for any opinion 
expressed should be set forth.  

3.  The Veteran should also be afforded a 
VA genitourinary examination by a 
urologist to determine the nature and 
etiology of any current genitourinary 
disability.  The claims folder must be 
made available and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that any 
current genitourinary disorder is related 
to service, to include chemical exposure 
therein (as opposed to pre or post-
service chemical exposure).  The 
rationale for any opinion expressed 
should be set forth.  

4.  The Veteran should be afforded a VA 
eye examination to determine the nature 
and etiology of any current eye 
disability.  The claims folder must be 
made available and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that any 
current eye disorder is related to 
service, to include chemical exposure 
therein (as opposed to pre or post-
service chemical exposure).  The 
rationale for any opinion expressed 
should be set forth.  

5.  The Veteran should be afforded a VA 
ear, nose and throat examination to 
determine the nature and etiology of any 
current disability.  The claims folder 
must be made available and be reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that any 
current ear, nose or throat disorder is 
related to service, to include chemical 
exposure therein (as opposed to pre or 
post-service chemical exposure).  The 
rationale for any opinion expressed 
should be set forth.  

6.  The Veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of any current 
problems involving the gum and tongue.  
All necessary tests should be performed.  
The examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not that any current gum or 
tongue problem is related to service, to 
include the dental amalgams in service.  
The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

7.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


